 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   INTEGRATED VOTING SYSTEMS, INC.,                    Case No. 1:19-cv-00579-DAD-SAB

12                  Plaintiff,                           ORDER REQUIRING DEFENDANT TO
                                                         FILE AN ANSWER TO THE COMPLAINT
13           v.
                                                         TEN DAY DEADLINE
14   MARIE CRAMER,

15                  Defendant.

16

17          On May 5, 2019, Defendant Marie Cramer removed this action from the Fresno County

18 Superior Court. (ECF No. 1.) Upon review of the removal documents, no answer has been filed

19 in this Court. Accordingly, IT IS HEREBY ORDERED that Defendant shall file a pleading
20 responsive to the complaint within ten (10) days of the date of entry of this order.

21
     IT IS SO ORDERED.
22

23 Dated:      May 22, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
